UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE14A (RULE14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement £Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £Definitive Proxy Statement £Definitive Additional Materials £Soliciting Material Pursuant to §240.14a-12 India Globalization Capital, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. þ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies:Common stock, par value $0.0001 per share (2) Aggregate number of securities to which transaction applies:0 shares (cash transaction) (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):Not applicable. (4) Proposed maximum aggregate value of transaction: $70,569,972(1)* (5) Total fee paid: $2,166.50 þ Fee paid previously with preliminary materials: $2,166.50 £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):Not applicable. (4) Date Filed: Copies of all communications to: Michael E. Blount, Esq. Stanley S. Jutkowitz, Esq. Seyfarth Shaw LLP 131 South Dearborn, Suite2400 Chicago, Illinois 60603 (312)460-5000 * Based on an exchange rate of $1.00 INR 39.23 on November 19, 2007.Pursuant to paragraphs (c), (f)(1) and (f)(3) of Rule 457 and estimated solely for the purpose of calculating the filing fee. i Table of Contents India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda,MD,20814 (301) 983-0998 To the Stockholders of India Globalization Capital, Inc.: You are cordially invited to attend a special meeting of the stockholders of India Globalization Capital, Inc. (“IGC”), with respect to the proposed transactions by IGC acting directly or indirectly through one or more newly formed affiliates ( with IGC, the “IGC Group”). The special meeting will be held at 10.00 a.m. Eastern Time, on , 2008, at the offices of Seyfarth Shaw LLP, 815 Connecticut Ave, N.W., Suite 500, Washington, D.C. 20006. At this important meeting, you will be asked to consider and vote upon the following proposals: • to approve the “Acquisition Proposal” of IGC acting directly or indirectly through one or more newly formed affiliates, consisting of the following proposed acquisitions: a) acquisition of a 63% equity interest in Sricon Infrastructures, Limited (“Sricon”), b) the acquisition of convertible preference shares, and a direct equity interest in Techni Bharathi (“TBL”) and c) the acquisition from Odeon Limited of convertible preference shares of TBL, which when converted along with the convertible preference shares purchased directly from TBL would result in IGC owning a 77% equity interest in TBL, • to elect Sudhakar Shenoy and Suhail Nathani to IGC’s board of directors to hold office as Class A directors for a period to expire at the fourth annual meeting of stockholders; • to adopt the IGC 2008 Omnibus Incentive Plan (“Stock Plan”); and • to approve any adjournments or postponements of the special meeting to a later date or dates, if necessary, for the purpose of soliciting additional proxies. The approval of the Acquisition Proposal, the approval of the proposal to elect the director-nominees and the approval of any adjournments or postponements of this meeting are not conditioned on the approval of the other proposals listed above. However, the approval of the proposal to adopt the Stock Plan is conditioned upon the approval of the Acquisition Proposal. The affirmative vote of a majority of the shares of common stock, issued in our initial public offering, that are present in person, or by proxy, and entitled to vote at the meeting is required to approve the Acquisition Proposal. The affirmative vote of a majority of the outstanding shares of our common stock that are present in person or by proxy and entitled to vote at the meeting is required to approve adoption of the Stock Plan and the adjournment proposal. To be elected as a director a nominee must receive the affirmative vote of a plurality of the shares of our common stock present in person or represented by proxy and entitled to vote at the special meeting. Each stockholder that holds shares of the common stock issued in our initial public offering or purchased following that offering in the open market has the right to vote against the acquisition proposal and, at the same time, demand that we convert that stockholder’s shares into cash equal to a pro rata portion, or approximately $5.82per share as of September 30, 2007 of the trust account in which a substantial portion of the net proceeds of our initial public offering is deposited.If the acquisition is not completed, then your shares will not be converted to cash at this time, even if you so elected. However, if holders of 2,260,900 or more shares of common stock issued in our initial public offering, an amount equal to 20% of the total number of shares of common stock issued in the initial public offering, vote against the acquisition and demand conversion of their shares into a pro rata portion of the trust account, then we will not be able to consummate the acquisition.Our units, shares of common stock and warrants are listed on the American Stock Exchange under the symbols IGC.U, IGC, and IGC.WT, respectively.The securities of Sricon and TBL are not listed or quoted on any Indian or US securities exchange. ii Table of Contents After careful consideration of the terms and conditions of the Acquisition Proposal, our board of directors has determined that the acquisitions and the transactions contemplated thereby are fair to and in the best interests of IGC and its stockholders. Our board of directors unanimously recommends that you vote or give instruction to vote
